 Case 20-30268      Doc 22   Filed 06/02/20 Entered 06/02/20 11:08:25      Desc Main
                               Document     Page 1 of 1



                      UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF MASSACHUSETTS
                              WESTERN DIVISION

In re:
      Nicholas J. Dowd                                   Chapter 7

     Debtor                                              Case No. 20-30268-EDK



    ORDER ON TRUSTEE’S MOTION TO EMPLOY BK GLOBAL REAL ESTATE
     SERVICES AND RIGHT KEY REALTY, INC. AS REAL ESTATE BROKERS

Upon consideration of the Chapter 7 Trustee's Motion To Employ BK Global Real Estate
Services and Exit Preferred Realty As Real Estate Brokers, no adverse interests having
been represented and sufficient reason appearing to me therefor, it is hereby

ORDERED that the Trustee's Motion To Employ BK Global Real Estate Services and
Exit Preferred Realty As Brokers is allowed. All compensation and expenses will be
subject to Court approval.



                                                             6/2/2020
                                 _____________________________________
                                 Honorable Elizabeth D. Katz    Dated
                                 U.S. Bankruptcy Judge
